DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Chen (US 5997569 A)(cited previously) in view of Parker (US 5568964 A).
Regarding claim 1 and 13, Chen and Parker discloses a method for light therapy of a tissue surface, comprising: placing an articulating guide onto the tissue surface such that the guide conforms to the surface (eg. Fig. 7--10,  Abstract, Col. 1, Ln. 46- Col. 2, Ln. 24) such that a channel of the guide is spaced apart a same distance from the tissue surface over a length of the channel in an alternate embodiment (eg. Col. 2 Ln. 1-24, wrapping the device, such as embodiment of Fig. 10, around a treatment site, if it’s wrapped around to contact the tissue, the distance from the device to the tissue surface is the same); inserting a treatment fiber into the channel of the articulating guide until a working end of the treatment fiber reaches a first location of the channel (eg. Abstract, Fig. 3-8. Flexible probes 20); causing a light to emit from the working end of the treatment fiber (eg. Abstract, Col. 5, Ln. 14-22, light emitting fibers for treatment); and moving the treatment fiber in the channel (eg. internal channel 98 extending a strip length 90) until the working end of the treatment fiber reaches a second location of the channel (eg. Abstract, Fig. 3-8, Col. 7, Ln. 54-Col. 8, Ln. 4, fibers can be adjusted to achieve the desired light intensity to different areas at the treatment site). Chen does not disclose inserting a treatment fiber along the length of a channel coupling an external light source to the treatment fiber. 
It would have been obvious to one of ordinary skill in the art to have combined the embodiments of Chen to have provided the flexible grid array in Figs. 3-8 with the flexible sheet such as in Fig. 10-11 to provide better affixation of the flexible probes, enhancing the total illumination with the reflectance properties of the sheet material, and structural integrity while maintaining the conformed shape around the tissue (eg. Col. 8, Ln. 46 – Col. 9, Ln. 9).
Parker teaches a light therapy medical device that has a pocket/sleeve for optic fibers to be passed into (eg. Fig.7-8, Col. 7, Ln. 15-20)) with an external light source (eg. Col. 2, Ln. 16-39, remote light source).
It would have been obvious to one of ordinary skill in the art to have modified the invention of Chen to have pockets inserted with light emitting portions of optical fiber bundles to allow easier adjustment of the light output pattern as needed (eg. Col. 1, Ln. 10-29). With regards to the direction of insertion along the length of the fiber paths, one of ordinary skill would be able to modify the invention to insert the fiber in any axis depending on what pattern is needed.
Regarding claim 2, Chen and Parker discloses more than one treatment fiber is inserted, each treatment fiber being inserted into a corresponding channel of the articulating guide (eg. Fig. 3-8, different rows).
Regarding claim 3, Chen and Parker discloses each treatment fiber is moved together with the other treatment fibers (eg. Col. 3, Ln. 19-42, probes can be coupled to remain parallel as they are adjusted in bundles on a sheet).
Regarding claim 4, Chen and Parker discloses at least one of the more than one treatment fibers is moved independently of another treatment fiber (eg. Fig. 3-8, fibers repositioned differently in relation to each other). 
Regarding claim 5, Chen and Parker discloses the treatment fiber is alternately moved between the second position and the first position until a sufficient light dose has been received by the tissue surface (eg. Fig. 3-8, Abstract, Col. 1, Ln. 46- Col. 2, Ln. 24).
Regarding claim 8, Chen and Parker discloses the articulating guide is secured to the tissue surface by way of suturing (eg. Abstract, Col. 8, Ln. 32-45, affixing probes to the tissue)
Regarding claim 9 Chen and Parker discloses the articulating guide is secured to the tissue surface by way of suturing (eg. Chen, Abstract, Col. 8, Ln. 32-45, affixing probes to the tissue).

Claims 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5997569 A), in view of Parker (US 5568964 A), further in view of Sterenborg (US 2006/0111762 A1) (cited previously).

Regarding claim 6, the combined invention of Chen and Parker discloses the invention of claim 1, but does not disclose measuring a light dose of a location of a tissue surface.
Sterenborg teaches treatment fibers for light therapy (Abstract) moves independently of the other treatment fiber (guide tubes, 102 and 103 have individual fibers which can be controlled and can adjust the length of the optical fiber within shielding, Para. 33) and a dose measured at a location to determine if the desired light dose has been applied using control unit (800, Para. 38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen with the independent controlling of fibers taught by Sterenborg to determine dosage of emission based on position and rate, Para. 33 and 38 and improve the efficiency of the device to adjust light dosage (Sterenborg, Para. 33).
Regarding claim 10, the combined invention of Chen, Parker, and Sterenborg discloses the treatment fiber is moved at a speed corresponding to a desired light dosage rate (Sterenborg, various positions of treatment fibers determine a fluence rate for the light dosage and are adjusted based on the rate, Para. 33-34, 38-39) to improve the efficiency of device determining the dosage based on position and rate (Sterenborg, Para. 33 and 38).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5997569 A), in view of Parker (US 5568964 A), further in view of Sterenborg (US 2006/0111762 A1), further in view of Kuhn (US 2015/0057724 A1) (cited previously).
Regarding claim 7, the combined invention of Chen, Parker, and Sterenborg discloses the invention of claim 6, but does not disclose inserting a dosimetry fiber into the channel of the guide.
Kuhn teaches light therapy for a tissue surface (abstract) by inserting a dosimetry fiber into the guide (optical shape sensing fiber OSS is inserted into interventional device IDC used to sense bending and rotation, Para. 51, which determines light dosage, Para. 52 and 82).
It would have been obvious to have combined the invention of Chen, Parker, and Sterenborg with the dosimetry fiber teaching of Kuhn to improve efficiency by being able to control a dosage using a fiber (Kuhn, Para. 52 and 82).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5997569 A), in view of Parker (US 5568964 A), in view of Kuhn (US 2015/0057724 A1) (cited previously).
Regarding claim 11, Chen and Parker discloses the invention of claim 1, but does not disclose varying the intensity of light.
Kuhn teaches varying the intensity of light (intensity of each fiber F1, F2, and F3 to be varied, Para. 68). 
It would have been obvious to have combined the invention of Chen and Parker with the varying light intensity taught by Kuhn to adjust the output for a desired dosage to the treatment area (Kuhn, Para. 34).
Regarding claim 12, the combined invention of Chen, Parker, and Kuhn discloses the emitted light comprises more than one wavelength (Kuhn, Para. 34 and 68).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5997569 A), in view of Parker (US 5568964 A), further in view of Huggins (US 5212749) (cited previously).
Regarding claim 14, Chen and Parker discloses the invention of claim 13, but does not disclose a matrix of spheres having a passage therethrough, the spheres disposed in rows, wherein the passages of each sphere of a row are aligned to form a channel. 
Huggins teaches spheres disposed in a row on a light therapy guide (abstract) wherein the guide comprises passages of each sphere align to form a channel (Fig. 3, optical fibers 64 and 66 in ferrules 60 and 62 which are inserted into the spheres 44 and 46 through insert members 50, 52, and 54, Col. 2, Ln. 67 – Col. 3, Ln. 35).
It would have been obvious to have combined the invention of Chen and Parkerwith the teachings of Huggins to optimize the light emitted by using spheres for the guide to adjust the position of the fibers and the light (Huggins, Abstract, Col. 1, Ln. 27-49).
Regarding claim 15, the combined invention of Chen, Parker, and Huggins discloses the spheres are translucent (Huggins, Fibers are used to transmit signals, Col. 1, Ln. 37 – Col. 2, Ln. 13). It would have been obvious to have used translucent material since the selection of a known material on the basis of its suitability for an intended use that involves only routine skill in the art. The motivation for doing so would be to optimize the light emitted by using translucent spheres for the guide to adjust the position of the fibers and the light (Huggins, abstract, Col. 1, Ln. 27-49).
Regarding claim 16, the combined invention of Chen, Parker, and Huggins discloses the invention of 15 but does not teach spheres made from silicone rubber. It would have been obvious to have used silicone rubber, since the selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The silicone rubber material would help optimize the light being emitted by spheres (Huggins, Abstract, Col. 1, Ln. 27-46).
Regarding claim 17, the combined invention of Chen, Parker, and Huggins discloses the diameter of the spheres are 1 cm. While the prior art does not specifically say 1 cm, one of ordinary skill would have modified the spheres to use a diameter of 1cm, since a mere change in size of a component. Using a 1 cm diameter would have been suitable size for the scope of emission of light on a skin surface and would optimize the light emitted (Huggins, Abstract, Col. 1, Ln. 27-49).
Regarding claim 18, the combined invention of Chen, Parker, and Huggins discloses the passages of each sphere pass through a diameter of the sphere (Huggins, Col. 2, Ln. 14-32 and Col. 2, Ln. 67 – Col. 3, Ln. 35).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5997569 A), in view of Parker (US 5568964 A), in view of Biel (US 2006/9173514 A1) (cited previously).
Regarding claim 21, Chen and Parker discloses the invention of claim 13, but does not disclose a microprocessor in operable communication with the light source and configured to control the intensity of the light source.
Biel teaches a light therapy device (abstract and para .9) and uses a microprocessor in operable communication with the light source and configured to control intensity of light source (controller 28 to vary light intensity of light source 20, Para. 42-43).
It would have been obvious to have combined the invention of Chen and Parker with the microprocessor to selectively control the intensity of the light source to control dosage (Biel, Para. 42-43).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5997569 A), in view of Parker (US 5568964 A), in view of Debreczeny (US 2011/014403 A1) (cited previously).
Regarding claim 22, Chen and Parker discloses the invention of claim 13, but does not disclose an armature configure to move the treatment fiber within the channel.
Debreczeny teaches a light therapy system (Abstract, Para. 6) with an armature to adjust components of the light system (Para. 171 and 195).
It would have been obvious to one of ordinary skill to have combined Chen and Parker with the armature taught by Debreczeny to provide a more efficient way to move the components of the light treatment by using an armature (Para. 171 and 195).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792